PER CURIAM.
Plaintiff appeals from trial court’s order sustaining defendants’ motions for directed verdict at the close of plaintiff’s case in a suit for malicious prosecution. On appeal plaintiff claims the court erred in sustaining the motion because “PLAINTIFF MADE A SUBMISSIBLE CASE FOR MALICIOUS PROSECUTION AND THE TRIAL JUDGE ERRED BY CHOOSING TO BELIEVE DEFENDANTS’ WITNESS OVER PLAINTIFF AND THUS INVADED THE PROVINCE OF THE JURY BY DECIDING FACTS AND NOT LAW.”
The record on appeal contains a partial transcript. It includes only arguments outside the presence of the jury on defendants’ motions for directed verdict. However, plaintiff has not provided us with the transcript of his evidence adduced at trial. In the absence of a record of the evidence, we cannot determine whether plaintiff made a submissible case. See Searcy v. Searcy, 658 S.W.2d 931, 934 (Mo.App.1983) (final disposition of a case on appeal pursuant to Rule 84.14 ‘presupposes a record and evidence upon which we can rule with confidence in the reasonableness, fairness, and accuracy of our final conclusion’). Because plaintiff has failed to provide us with the transcript of his evidence, we cannot determine whether the trial court erred as plaintiff alleges. Accordingly, this point on appeal is not properly before us. Rule 81.12. In Interest of W.S. and D.S., minors, 599 S.W.2d 266, 268 (Mo.App.1980); Brooks v. Dunson, 272 S.W.2d 305, 308 (Mo.App.1954).
Appeal dismissed.